DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered.

Claim Objections
Claim 53 objected to because of the following informalities:  misnumbered.  Appropriate correction is required. 

Response to Arguments
35 USC § 103
Applicant's arguments filed 02/22/2020 have been fully considered but they are not persuasive. 
On p.8-9, the applicant argues that the cycling of Kim is different from the cycling of claim 26.  Applicant describes cycling of claim 26 as an “i2 codebook index cycling across one or more PRBs.”  Applicant describes the granularity of the cycling as described in [0097] of published specification.  Applicant points to the alternating of the index cycling taught by Kim as distinguishing it from claim 26.
arguendo, alternating cycling is still “cycling” and is of the genus “cycling.”  Kim, thus, teaches cycling the codebook indices PMI1, PMI2 etc. and adequately describe what is in the claim language.  The claim merely states “cycling across one or more physical resource blocks.”  There are only two details the examiner must find “cycling” and “at least one RB.”  Kim teaches at [0097] “in this example, since N=2, V-PMI1 and V-PMI2 repeatedly cycle in units of 2 RBs” which contains both “cycling” and “at least one RB.” Applicant is advised to include details from the specification to distinguish the claims from Kim and to provide further details as to what is actually meant.  The claims remain unpatentable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claim 26, 41
Claim 26, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TS 36.213 v13.0.1; 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Kim (US-20180069611).
As to claim 26, 41: Ko teaches an apparatus of a user equipment (UE), comprising: one or more baseband processors to decode one or more channel state information reference signals (CSI-RS) received from a base station ([0122, 0150]: decoding CSI-RS intrinsic and necessary to process and generate feedback; examiner takes official notice that baseband processors and decoding is commonly performed in the prior art, see US20180249463, [0136]) … , and to generate feedback to the base station responsive to the one or more CSI-RS signals ([0597]: BS transmits CSI-RS and UE responds with channel state measurement results); and a memory to store a … codebook from which the feedback is generated ([0122, 0150]: codebook, feedback), wherein the feedback includes an i1 (PMI1) codebook index of the … codebook and a channel quality indicator (CQI) (CQI2) determined based at least in part on i2 (PMI2) codebook index ([0291, 292, 597]: feedback RI-PMI1-CQI1-PMI2-CQI2; [0414]: indexes I1 and I2 referred to as PMI1 and PMI2 or W1 and W2) (SPEC at [0037]: two PMI values as the index). 
Ko may not explicitly teach using open loop full-dimension multiple input, multiple output (FD-MIMO).  However, Samsung teaches using open loop full-dimension multiple input, multiple output (FD-MIMO) (3.2: open loop transmission scheme for FD-MIMO).
Thus, it would have been obvious to one of ordinary skill in the art to implement open loop FD-MIMO, taught by Samsung, into the MIMO communication system, taught by Ko, in order to reduce uplink overhead and support multi-user spatial multiplexing (3.2). In addition it would have been obvious to combine Samsung and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Ko may not explicitly teach Class A codebook.  However, 3GPP teaches Class A codebook (Table 7.2-1g; TABLE 7.2.4-10: CLASS A reporting type codebook configuration; 7.2: CLASS A) (see also US-20160248562 [0217, 350]: Class A, UE reports CSI according to W=W1W2 codebook).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (Table 7.2-1g). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Ko may not explicitly teach cycling across one or more physical resource blocks (PRBs).  However, Kim teaches cycling across one or more physical resource blocks (PRBs) ([0097, 98, 102]: intrinsic purpose of a PMI is to cycle through RBs).
Thus, it would have been obvious to one of ordinary skill in the art to implement cycling PMIs across resource blocks, taught by Kim, into the PMI indexes, taught by Ko, in order to measure CQI and implement the established protocol. In addition it would have been obvious to combine Ko and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent on Claims 26, 41
Claim 27, 28, 32, 42, 43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TS 36.213 v13.0.1, 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014, Kim (US-20180069611).
As to claim 27: Ko teaches the apparatus of claim 26, further comprising a radio-frequency (RF) transceiver to receive the one or more channel state information reference signals (CSI-RS) transmitted from the evolved Node B (eNB) ([0597]: BS transmits CSI-RS and UE responds with channel state measurement results).
Ko may not explicitly teach and to transmit the feedback to the eNB as Class A feedback.  However, 3GPP teaches and to transmit the feedback to the eNB as Class A feedback (7.2: Class A CSI Reporting Type).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 28, 42: Ko teaches the apparatus of claim 26, 41.
(Table 7.2-1g; TABLE 7.2.4-10) (see also US-20150341100 [0191, 203]: CQI based on predefined codebook, feedback includes PMI i1 and i2).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 43: Ko teaches the one or more non-transitory computer-readable media of claim 41. 
Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes using an i2 codebook index {0, 1} for rank two for the PRBs, wherein the CQI is determined based at least in part using Codebook-Config=1.  However, 3GPP teaches wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes using an i2 codebook index {0, 1} for rank two for the PRBs (7.2.4: i1 and i2 used to cycle through the codebook for various number of antenna ports / rank; Kim also teaches cycling using an PMI index [0097, 98, 102]), wherein the CQI is determined based at least in part using Codebook-Config=1 (Table 7.2-1g; TABLE 7.2.4-10).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2.4). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 32, 45: Ko teaches the apparatus of claim 26, 41.
Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes for rank two CQI for Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, and wherein the subset contains codewords with a same beam and different co-phasing for both layers.  However, 3GPP teaches wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes for rank two CQI for Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, and wherein the subset contains codewords with a same beam and different co-phasing for both layers (7.2.4-10, 7.2.4-11: Codebook-Config 1, 2, 3, 4 with indices 0, 4, 8, 12 being in use; 7.2.4-1: different values for PHI; Kim also teaches cycling using an PMI index [0097, 98, 102]) (see also US-20150282133 [0093]; US-20150146556 [0018]).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2.4). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028), 3GPP TS 36.213 v13.0.1, 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014, Kim (US-20180069611) in further view of Nam (US-20140192917).
As to claim 44: Ko teaches the one or more non-transitory computer-readable media of claim 41.
Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes using two codebook indexes {0, 1} for rank one for the PRBs, wherein resource elements (REs) of a physical downlink … in the PRBs are associated with the two codebook indexes, (7.2.4: i1 and i2 used to cycle through the codebook for various number of antenna ports / rank; Kim also teaches cycling using an PMI index [0097, 98, 102]), alternatively, wherein the CQI is determined based at least in part using Codebook-Config=1 (Table 7.2-1g; TABLE 7.2.4-10).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2.4). In addition it would have been obvious to combine Wei and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Although Ko, 3GPP already teaches multiple codebook indices, Ko, 3GPP may not explicitly teach PDSCH.  However, Nam teaches PDSCH ([0129]).
Thus, it would have been obvious to one of ordinary skill in the art to implement PDSCH in association with CSI-RS feedback , taught by Nam , into the MIMO system, taught by Ko, in order to obtain channel measurements. In addition it would have been obvious to combine Nam and Ko in a known manner to obtain predictable results as the .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028), 3GPP TS 36.213 v13.0.1, 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014, Kim (US-20180069611) in further view of Liu (US-20170006593).
As to claim 31: Ko teaches the apparatus of claim 26.
Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of one or more PRBs … , wherein the CQI is determined based at least in part using Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, using codebook indexes (0, 4, 8, 12}, ad wherein each PRB is associated with one codebook index or two codebook indexes.  However, 3GPP teaches wherein the CQI is determined based at least in part on i2 index cycling among a subset of one or more PRBs … , wherein the CQI is determined based at least in part using Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, using codebook indexes (0, 4, 8, 12}, ad wherein each PRB is associated with one codebook index or two codebook indexes (7.2.4-10, 7.2.4-11: Codebook-Config 1, 2, 3, 4 with indices 0, 4, 8, 12 being in use; 7.2.4: PMI value of {0, 1, …. 15}; Kim also teaches cycling using an PMI index [0097, 98, 102]).
([0035]).
Thus, it would have been obvious to one of ordinary skill in the art to implement multiple beams, taught by Liu, into the MIMO system, taught by Ko, in order to communicate more information over the wireless medium. In addition it would have been obvious to combine Liu and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Independent Claim 51
Claim 51, 52, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TS 36.213 v13.0.1; 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Kim (US-20180069611).
As to claim 51: Ko teaches an apparatus of a user equipment (UE), comprising: one or more baseband processors to decode one or more channel state information reference signals (CSI-RS) received from a base station ([0122, 0150]: decoding CSI-RS intrinsic and necessary to process and generate feedback; examiner takes official notice that baseband processors and decoding is commonly performed in the prior art, see US20180249463, [0136]) … and to generate feedback to the base station responsive to the one or more CSI-RS signals ([0597]: BS transmits CSI-RS and UE responds with channel state measurement results); and a memory to store a … codebook from which the feedback is generated ([0122, 0150]: codebook, feedback), wherein the feedback includes an i1 (PMI1) codebook index of the … codebook and a channel quality indicator (CQI) (CQI2) is determined based at least in part on i2 (PMI2) index ([0291, 292, 597]: feedback RI-PMI1-CQI1-PMI2-CQI2; [0414]: indexes I1 and I2 referred to as PMI1 and PMI2 or W1 and W2) (SPEC at [0037]: two PMI values as the index).
Ko may not explicitly teach using open loop full-dimension multiple input, multiple output (FD-MIMO).  However, Samsung teaches using open loop full-dimension multiple input, multiple output (FD-MIMO) (3.2: open loop transmission scheme for FD-MIMO).
Thus, it would have been obvious to one of ordinary skill in the art to implement open loop FD-MIMO, taught by Samsung, into the MIMO communication system, taught by Ko, in order to reduce uplink overhead and support multi-user spatial multiplexing (3.2). In addition it would have been obvious to combine Samsung and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Ko may not explicitly teach Class A codebook  … among a subset of codebook indexes using an i2 codebook index {0, 1} for rank two.  However, 3GPP teaches Class A codebook (Table 7.2-1g; TABLE 7.2.4-10: CLASS A reporting type codebook configuration; 7.2: CLASS A) (see also US-20160248562 [0217, 350]: Class A, UE reports CSI according to W=W1W2 codebook) … among a subset of codebook (7.2.4: i1 and i2 used to cycle through the codebook for various number of antenna ports / rank; Kim also teaches cycling using an PMI index [0097, 98, 102]).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (Table 7.2-1g). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Ko may not explicitly teach cycling across one or more physical resource blocks (PRBs).  However, Kim teaches cycling across one or more physical resource blocks (PRBs) ([0097, 98, 102]: intrinsic purpose of a PMI is to cycle through RBs).
Thus, it would have been obvious to one of ordinary skill in the art to implement cycling PMIs across resource blocks, taught by Kim, into the PMI indexes, taught by Ko, in order to measure CQI and implement the established protocol. In addition it would have been obvious to combine Ko and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 52: Ko teaches the apparatus of claim 51.
(Table 7.2-1g; TABLE 7.2.4-10).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 53: Ko teaches the apparatus of claim 51.
Ko may not explicitly teach wherein the one or more PRBs are configured as a PRB bundle.  However, Kim teaches wherein the one or more PRBs are configured as a PRB bundle ([0078, 90, 97, 101]: PRB bundling).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRB bundling, taught by Kim, into the FD-MIMO system, taught by Ko, in order to implement a well-known feature of a pre-defined communication protocol. In addition it would have been obvious to combine Kim and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Independent Claim 54
Claim 54, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TS 36.213 v13.0.1; 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Kim (US-20180069611); Nam (US-20140192917).
As to claim 54: Ko teaches an apparatus of a user equipment (UE), comprising: one or more baseband processors to decode one or more channel state information reference signals (CSI-RS) received from a base station ([0122, 0150]: decoding CSI-RS intrinsic and necessary to process and generate feedback; examiner takes official notice that baseband processors and decoding is commonly performed in the prior art, see US20180249463, [0136]) … , and to generate feedback to the base station responsive to the one or more CSI-RS signals ([0597]: BS transmits CSI-RS and UE responds with channel state measurement results); and a memory to store a … codebook from which the feedback is generated ([0122, 0150]: codebook, feedback), wherein the feedback includes an i1 (PMI1) codebook index of the … codebook and a channel quality indicator (CQI) is determined based at least in part on i2 (PMI2) index ([0291, 292, 597]: feedback RI-PMI1-CQI1-PMI2-CQI2; [0414]: indexes I1 and I2 referred to as PMI1 and PMI2 or W1 and W2) (SPEC at [0037]: two PMI values as the index).
Ko may not explicitly teach using open loop full-dimension multiple input, multiple output (FD-MIMO).  However, Samsung teaches using open loop full-dimension (3.2: open loop transmission scheme for FD-MIMO).
Thus, it would have been obvious to one of ordinary skill in the art to implement open loop FD-MIMO, taught by Samsung, into the MIMO communication system, taught by Ko, in order to reduce uplink overhead and support multi-user spatial multiplexing (3.2). In addition it would have been obvious to combine Samsung and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
3GPP may not explicitly teach Class A codebook … among a subset of codebook indexes using two codebook indexes {0, 1} for rank one for the PRBs, wherein resource elements (REs) of a … in the PRBs are associated with the two codebook indexes.  However, 3GPP teaches Class A codebook (Table 7.2-1g; TABLE 7.2.4-10: CLASS A reporting type codebook configuration; 7.2: CLASS A) (see also US-20160248562 [0217, 350]: Class A, UE reports CSI according to W=W1W2 codebook) … among a subset of codebook indexes using two codebook indexes {0, 1} for rank one for the PRBs, wherein resource elements (REs) of a … in the PRBs are associated with the two codebook indexes (7.2.4: i1 and i2 used to cycle through the codebook for various number of antenna ports / rank; Kim also teaches cycling using an PMI index [0097, 98, 102]). 
Kim may not explicitly teach cycling across one or more physical resource blocks (PRBS).  However, Kim teaches cycling across one or more physical resource blocks (PRBS) ([0097, 98, 102]: intrinsic purpose of a PMI is to cycle through RBs). 

Ko may not explicitly teach physical downlink shared channel (PDSCH).  However, Nam teaches physical downlink shared channel (PDSCH) ([0129]).
Thus, it would have been obvious to one of ordinary skill in the art to implement PDSCH in association with CSI-RS feedback , taught by Nam , into the MIMO system, taught by Ko, in order to obtain channel measurements. In addition it would have been obvious to combine Nam and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 53: Ko teaches the apparatus of claim 54.
Ko may not explicitly wherein the one or more PRBs are configured as a PRB bundle.  teach However, Kim teaches wherein the one or more PRBs are configured as a PRB bundle ([0078, 90, 97, 101]: PRB bundling).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRB bundling, taught by Kim, into the FD-MIMO system, taught by Ko, in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ANDREW C OH/           Primary Examiner, Art Unit 2466